Per Curiam,
Jennie B. Spencer died testate seized in fee of the real estate in question which she devised to her daughter, Helen L. Goss, 'the plaintiff in this action of ejectment. The defendant was the husband of Jennie B. Spencer, and claims that he elected to take the real estate as tenant by the curtesy and is so holding it. The plaintiff contends that the defendant forfeited his estate by the curtesy by claiming title to the land in fee, and further that he elected to take against the will of his wife the one-third of the personal estate absolutely and a life interest in the one-third of her real estate. These were questions of fact, and having been properly submitted to the jury under competent evidence in a charge to which error is not assigned, the verdict for the defendant establishes his right to the possession of the premises, and, therefore, the judgment is affirmed.